THE COURT.
It appears from the record, files and papers herein that the notice of exception to the sufficiency of the sureties was duly given and made on the 22d of March, 1912; that the notice for the justification of the sureties and •the time set therefor was the twenty-ninth day of March, more than five days after service of the notice of exception. This was beyond the time authorized by the statute, and such notice was ineffectual to preserve the rights of the parties upon the appeal. It is, therefore, ordered that the writ be denied.